DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 15-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 15-32 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a character area positioning device, comprising: a memory; and a processor coupled to the memory, which is configured to, based on instructions stored in the memory: obtain a variogram according to an original image; obtain an edge image of the variogram; and determine an area between the two adjacent edge lines to be a character area according to a difference in distances between the two adjacent edge lines at different positions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2013/0243321 to Shimazaki.  Shimazaki discloses a binarization unit that produces a binary image in accordance with a first process to binarize input image based on edge strength of each pixel, when input image contains both character component and non-character component. A binary image is produced in accordance with a second process to binarize input image based on a luminance value of each pixel, when input image contains character component. A character recognition unit is provided for performing character recognition on binary image.  However, Shimazaki does not disclose a variogram according to an original image.
US PG Pub 2016/0283818 to Liu et al.  Liu discloses a method and apparatus for extracting a specific region from a color document image where the method includes: obtaining a first edge image according to the color document image; acquiring a binary image using non-uniformity of color channels; merging the first edge image and the binary image to obtain a second edge image; and determining the specific region according to the second edge image. The method and apparatus according to the invention can separate a picture region, a half-tone region, and a closed region bound by lines, in the color document image from a normal text region with high precision and robustness.  However, Liu does not disclose a variogram according to an original image.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672